Filed 7/22/22 P. v. Velis CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B313687

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. VA009573)
           v.

 JORGE ULISES VELIS,

           Defendant and Appellant.


      APPEAL from a postjudgment order of the Superior Court
of Los Angeles County. Debra Cole-Hall, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Idan Ivri and Michael C. Keller,
Deputy Attorneys General, for Plaintiff and Respondent.
               _________________________________
       Jorge Ulises Velis appeals the denial of his Penal Code1
section 1172.6 (former § 1170.95)2 petition for resentencing
following an evidentiary hearing.3 Appellant contends he is
entitled to mandatory resentencing under section 1172.6,
subdivision (d)(2) based on the jury’s acquittal on the robbery
charge, which he characterizes as a prior jury finding that
appellant was not a major participant in the underlying felony.
In the alternative, and as an independent ground for reversal,
appellant maintains that the superior court’s conclusion that
appellant could still be convicted of second degree murder under
current law is not supported by substantial evidence. We
disagree with both assertions and affirm the superior court’s
denial of the petition for resentencing.
                PROCEDURAL BACKGROUND
       On May 3, 1993, following a jury trial, Velis was convicted
of second degree murder (§ 187, subd. (a)) and attempted
extortion (§§ 664/518) arising out of the 1991 robbery of a jewelry


      1   Undesignated statutory references are to the Penal Code.
      2 Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in the text. (Stats.
2022, ch. 58, § 10.)
      3 The superior court initially denied appellant’s section
1172.6 petition on the ground that Senate Bill No. 1437, along
with former section 1170.95 as enacted by the legislation, is
unconstitutional because it impermissibly amended
Proposition 7. (Ballot Pamp., Gen. Elec. (Nov. 7, 1978) text of
Prop. 7.) We reversed the superior court’s order in an
unpublished opinion filed on June 29, 2020, and remanded the
matter for further proceedings in accordance with section 1172.6.
(People v. Velis (June 29, 2020, B301681) [nonpub. opn.].)




                                  2
store in which Velis’s codefendant shot and killed the store
owner.4 The jury acquitted Velis of first degree murder and
robbery, and found not true the enhancement allegation that a
principal was armed with a firearm (§ 12022, subd. (a)(1)). Velis
was sentenced to 15 years to life for the murder with a concurrent
term of 18 months for the attempted extortion. (People v. Velis,
supra, B301681.)
       On remand following our reversal of the superior court’s
summary denial of appellant’s petition for resentencing under
section 1172.6, the superior court issued an order to show cause.
After an evidentiary hearing, the superior court denied the
petition, finding beyond a reasonable doubt that appellant was
guilty of murder as a direct aider and abettor who acted with
malice.
                   FACTUAL BACKGROUND5
       “Velis went to Pedro Valdez’s jewelry store and left a watch
to be engraved. The watch was to be ready for pickup on
October 22, 1991. On that date, Velis and Quijada were observed
acting suspiciously in the parking lot of the mini-mall where the
jewelry store is located. Velis walked back and forth across the
parking lot two or three times. As he walked back and forth,
Velis looked over his shoulder toward the stores in the mini-mall.


      4 Velis’s codefendant was convicted of first degree murder,
robbery, and threatening a witness, with true findings on the
robbery-murder special circumstance allegation (§ 190.2,
subd. (a)(17)) and the personal gun-use enhancement allegations.
      5 The following factual summary is drawn from this court’s
prior opinion affirming appellant’s judgment of conviction on
direct appeal. (People v. Jason C. Quijada et al. (Dec. 19, 1994,
B078021) [nonpub. opn.].)




                                 3
Quijada appeared nervous and glanced back and forth between
the stores in the mini-mall and up and down the street. Velis
walked back and forth, each time returning to where Quijada was
standing and talking with him. After talking for a while, the two
men then turned and approached the stores, with Velis walking
in the lead.
       “As Velis stood watch, Quijada entered Pedro Valdez’s
jewelry store with a loaded gun. Immediately upon entering the
store, Quijada cocked the gun. As Velis stood by, Quijada
threatened Valdez, forcefully yanked off his bracelet and
necklace, and shot Valdez at close range. Velis and Quijada then
ran off together. Velis and Quijada were apprehended shortly
after the murder of Valdez. The victim’s jewelry was found in
Quijada’s pants pocket. After his arrest, Velis admitted to a
police officer that prior to going to the jewelry store, his
companion assured him there were no cameras or guns inside the
jewelry store and all he had to do was stand outside and not let
anyone in the store.” (People v. Quijada, supra, B078021.)
                            DISCUSSION
  I. Appellant Is Not Entitled to Resentencing
       Under Section 1172.6 as a Matter of Law
       Because His Second Degree Murder Conviction
       Was Not Based on the Felony Murder Rule or
       the Natural and Probable Consequences
       Doctrine
       Resentencing relief under section 1172.6 is available only to
“individuals convicted of murder under the felony-murder rule or
the natural and probable consequences doctrine.” (People v.
Mancilla (2021) 67 Cal.App.5th 854, 866–867.) Appellant was
not convicted under either of these theories or any other theory of




                                 4
imputed malice. Appellant therefore does not qualify for relief
under section 1172.6 as a matter of law.
    A. Relevant legal principles
       Effective January 1, 2019, Senate Bill No. 1437 “amend[ed]
the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f);
People v. Lewis (2021) 11 Cal.5th 952, 959 (Lewis); People v.
Gentile (2020) 10 Cal.5th 830, 842 (Gentile).)
       With one narrow exception (where the victim was a peace
officer killed in the performance of duty and the defendant knew
or reasonably should have known that fact (§ 189, subd. (f)),
Senate Bill No. 1437 effectively eliminates murder convictions
premised on any theory of vicarious liability—that is, any theory
by which a person can be convicted of murder for a killing
committed by someone else, such as felony murder or the natural
and probable consequences doctrine—unless the People also
prove that the nonkiller defendant personally acted with the
intent to kill or was a major participant who acted with reckless
disregard to human life. (§ 189, subd. (e) [requiring that
participant in specified felony during which a death occurs may
be convicted of murder only if he or she was the actual killer, an
aider and abettor who acted with intent to kill, or a major
participant in the underlying felony who acted with reckless
indifference to human life]; § 188, subd. (a)(3) [amending natural
and probable consequences doctrine to require that all principals
act with express or implied malice to be convicted of murder, with




                                 5
the exception of felony murder under § 189, subd. (e)]; Gentile,
supra, 10 Cal.5th at pp. 842–843.) By these amendments the
Legislature has declared that “[m]alice shall not be imputed to a
person based solely on his or her participation in a crime.”
(§ 188, subd. (a)(3).)
       With the addition of former section 1170.95 (now § 1172.6),
Senate Bill No. 1437 allows a person previously convicted of
murder under a felony murder or natural and probable
consequences theory to seek resentencing if he or she could no
longer be convicted of murder because of the amendments to
sections 188 and 189.6 (§ 1172.6, subd. (a)(3); Lewis, supra, 11
Cal.5th at pp. 957, 959, 971); Gentile, supra, 10 Cal.5th at p. 843;
People v. Martinez (2019) 31 Cal.App.5th 719, 722–723.) But a
petitioner is ineligible for relief under section 1172.6 if the record
of conviction shows that he or she was convicted under a theory of
liability that remains valid after Senate Bill No. 1437’s
amendments to the law of murder. (Gentile, supra, 10 Cal.5th at
p. 848 [“Senate Bill 1437 does not eliminate direct aiding and
abetting liability for murder because a direct aider and abettor to
murder must possess malice aforethought”]; People v. Estrada
(2022) 77 Cal.App.5th 941, 945 [first degree murder conviction
based on direct aiding and abetting with intent to kill is ineligible
for § 1172.6 resentencing]; People v. Farfan (2021) 71 Cal.App.5th
942, 956–957 [jury’s true finding on robbery-murder special-
circumstance allegation made defendant ineligible for relief

      6  As amended by Senate Bill No. 775 (Stats. 2021, ch. 551,
§ 2), section 1172.6 now also applies to persons previously
convicted of attempted murder or manslaughter under a felony
murder or natural and probable consequences theory. (§ 1172.6,
subd. (a).)




                                  6
under section 1172.6 as a matter of law]; People v. Medrano
(2021) 68 Cal.App.5th 177, 182 (Medrano) [“Section [1172.6]
applies only to persons ‘convicted of felony murder or murder
under a natural and probable consequences theory’ ”]; see also
People v. Daniel (2020) 57 Cal.App.5th 666, 677 [in the absence of
any instructions on felony murder or murder under the natural
and probable consequences doctrine, defendant does not qualify
as “ ‘[a] person convicted of felony murder or murder under a
natural and probable consequences theory,’ ” and is ineligible for
1172.6 relief as a matter of law].)
        If a petitioner makes a prima facie showing for relief under
section 1172.6, the trial court is required to issue an order to
show cause and to hold a hearing to determine whether to vacate
the conviction, recall the sentence, and resentence the petitioner
as set forth in the statute. (§ 1172.6, subd. (d)(1).) However, “[i]f
there was a prior finding by a court or jury that the petitioner did
not act with reckless indifference to human life or was not a
major participant in the [underlying] felony, the court shall
vacate the petitioner’s conviction and resentence the petitioner.”
(§ 1172.6, subd. (d)(2).) In the absence of such a finding, the
court must hold an evidentiary hearing to determine whether the
petitioner is entitled to relief. The burden at that hearing rests
with the prosecution “to prove, beyond a reasonable doubt, that
the petitioner is guilty of murder or attempted murder under
California law as amended by the changes to Section 188 or 189
made effective January 1, 2019.” (§ 1172.6, subd. (d)(3).)7 And


      7 In addition to expanding section 1172.6’s scope, Senate
Bill No. 775 also clarified its procedures. The legislation




                                  7
“[i]f the prosecution fails to sustain its burden of proof, the prior
conviction, and any allegations and enhancements attached to
the conviction, shall be vacated and the petitioner shall be
resentenced on the remaining charges.” (Ibid.)
    B. The jury’s acquittal on the robbery charge means that
appellant’s second degree murder conviction could not
have been based on the felony-murder rule.
        Appellant argues he is entitled to mandatory resentencing
pursuant to section 1172.6, subdivision (d)(2) because the not-
guilty verdict on the robbery charge constitutes a prior finding by
the jury that appellant was not a major participant in the
robbery. To the contrary, the jury’s acquittal on the robbery
charge means that appellant was not convicted of felony murder,
and subdivision (d)(2) of section 1172.6 has no application here.
        “ ‘A felony murder arises when a killing occurs in the
course of the commission of one of the predicate felonies
enumerated in Penal Code section 189.’ ” (Medrano, supra, 68
Cal.App.5th at p. 182; see Gentile, supra, 10 Cal.5th at p. 848
[where defendant not charged with a predicate felony that can
serve as the basis for felony murder, felony-murder rule is
inapplicable].) Robbery is one such predicate felony; extortion is
not. (§ 189, subd. (a); People v. Smith (1998) 62 Cal.App.4th
1233, 1238 [extortion is not a predicate offense for the felony-
murder rule].) Section 189, subdivision (e) states the
requirements for felony-murder liability: “A participant in the



specifically requires “the trial court, acting as an independent
fact finder, to determine beyond a reasonable doubt whether
defendant is guilty of murder under a valid theory of murder.”
(People v. Garrison (2021) 73 Cal.App.5th 735, 745 (Garrison).)




                                 8
perpetration or attempted perpetration of a felony listed in
subdivision (a) in which a death occurs is liable for murder only if
one of the following is proven:
       “(1) The person was the actual killer.
       “(2) The person was not the actual killer, but, with the
intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the
commission of murder in the first degree.
       “(3) The person was a major participant in the underlying
felony and acted with reckless indifference to human life.”
       Under section 1172.6, subdivision (d)(2), a petitioner who
was convicted of felony murder is entitled to automatic vacatur of
the murder conviction and resentencing on any remaining counts
of conviction if there is “a prior finding by a court or jury that the
petitioner did not act with reckless indifference to human life or
was not a major participant in the felony.” (Ibid.; People v.
Clayton (2021) 66 Cal.App.5th 145, 155.) This situation arises
where a jury has convicted the defendant of felony murder and
the theory of major participation and reckless indifference to
human life was presented, but the jury nevertheless found a
felony-murder special-circumstance allegation not true, or the
special-circumstance finding was reversed on review. (See People
v. Flint (2022) 75 Cal.App.5th 607, 614–615; People v. Harrison
(2021) 73 Cal.App.5th 429, 440; Clayton, at pp. 154–155; People v.
Ramirez (2019) 41 Cal.App.5th 923, 932.) In such circumstances,
the prosecution is precluded from relitigating the question of
whether the defendant was a major participant in the underlying
felony who acted with reckless indifference to human life, and the
petitioner is entitled to immediate relief. (See Flint, at p. 615 [in
enacting § 1172.6, subd. (d)(2) to streamline the process where




                                  9
the record clearly establishes the petitioner’s eligibility, “the
Legislature has determined that [the prosecution] should not
have a second bite at the apple”].)
       Contrary to appellant’s contention, the jury’s acquittal on
the robbery charge in this case does not operate as a prior finding
by the jury making appellant eligible for relief under subdivision
(d)(2) of section 1172.6. That is because subdivision (d)(2) does
not operate independently of the rest of section 1172.6: A
petitioner must first meet certain basic statutory requirements to
qualify for resentencing consideration. One of those prerequisites
is that the petitioner has been “convicted of felony murder or
murder under the natural and probable consequences doctrine or
other theory under which malice is imputed to a person based
solely on that person’s participation in a crime” (§ 1172.6,
subd. (a)), and could no longer be convicted of murder because of
the changes to the law of murder. (§ 1172.6, subd. (a)(3); see
Medrano, supra, 68 Cal.App.5th at p. 182.)
       Section 1172.6, subdivisions (a) and (d)(2) must be
harmonized to the greatest extent possible. (Lewis, supra, 11
Cal.5th at p. 961 [“ ‘ “We must harmonize ‘the various parts of a
statutory enactment . . . by considering the particular clause or
section in the context of the statutory framework as a
whole’ ” ’ ”].) Thus, if the petitioner was not convicted of felony
murder, he or she is ineligible for relief under section 1172.6,
subdivision (a), and subdivision (d)(2) does not even apply.
       The jury instructions given in this case allowed the jury to
find appellant guilty of first degree murder under the felony-




                                10
murder rule only if it found appellant guilty of robbery.8
Appellant could have been convicted of robbery either as a direct
aider and abettor to that crime or as an aider and abettor to an
attempted extortion if robbery was the natural and probable
consequence of the attempted extortion. (CALJIC No. 3.02.)
Thus, if the jury had convicted appellant as an aider and abettor
to the robbery, it could have found appellant guilty of first degree
felony murder whether or not he had any intent to kill.
       But the jury acquitted appellant on the robbery charge.
That acquittal can mean only one thing: Appellant was not
convicted of second degree felony murder, and section 1172.6,
subdivision (d)(2) has no application to this case.
    C. The jury instructions did not permit the jury to
convict appellant of murder under the doctrine of natural
and probable consequences.
       Appellant contends that the jury’s murder conviction was
likely based on a finding that murder was the natural and
probable consequence of attempted extortion, based on an


      8   The jury was instructed pursuant to CALJIC No. 8.21:
       “The unlawful killing of a human being, whether
intentional, unintentional or accidental, which occurs [during the
commission or attempted commission of the crime] of [robbery] is
also murder of the first degree when the perpetrator had the
specific intent to commit such crime.
       “The specific intent to commit robbery and the commission
or attempted commission of such crime must be proved beyond a
reasonable doubt.” (Backets in original; handwritten material in
italics.)
      There were no instructions allowing the jury to convict
appellant of second degree murder on a felony-murder theory.




                                 11
ambiguity in the jury instruction on the natural and probable
consequences doctrine.9 Appellant reaches this conclusion by
separating the first paragraph of the instruction, which defines
the natural and probable consequences doctrine generally, from
the rest of the instruction, which sets forth the elements required
to find appellant guilty of robbery as a natural and probable
consequence of attempted extortion. He then argues that the
“additional instructions” (i.e., the second part of the same
instruction) merely provided one example of how the doctrine
works, but did not limit its application to robbery as a natural
and probable consequence of extortion. We reject appellant’s
interpretation and find no such ambiguity in the natural and
probable consequences instruction given in this case.



      9 The jury was instructed pursuant to CALJIC No. 3.02
(1992 rev.) as follows:
      “One who aids and abets [another] in the commission of a
crime is not only guilty of [that crime] but is also guilty of any
other crime committed by a principal which is a natural and
probable consequence of the crime originally aided and abetted.
      “In order to find the defendant Velis guilty of the crime of
robbery, [as charged in Count[s] 2,] you must be satisfied beyond
a reasonable doubt that:
      “(1) The crime of attempted extortion [was] committed,
      “(2) The defendant Velis aided and abetted such crime,
      “(3) A co-principal in such crime committed the crime of
robbery, and
       “(4) The crime of robbery was a natural and probable
consequence of the commission of the crime of attempted
extortion.” (Backets in original; handwritten material in italics.)




                                 12
      In reviewing a jury instruction for any ambiguity that may
have misled the jury, we must consider the instructions together
as a whole, not separate them into their component parts to
consider independently. (People v. Carrington (2009) 47 Cal.4th
145, 192 [“ ‘[T]he correctness of jury instructions is to be
determined from the entire charge of the court, not from a
consideration of parts of an instruction or from a particular
instruction’ ”].) We presume jurors are intelligent and capable of
understanding and correctly applying the trial court’s
instructions. (People v. Bryant, Smith and Wheeler (2014) 60
Cal.4th 335, 433; People v. Gonzales (2011) 51 Cal.4th 894, 940.)
Finally, “ ‘[a] defendant challenging an instruction as being
subject to erroneous interpretation by the jury must demonstrate
a reasonable likelihood that the jury understood the instruction
in the way asserted by the defendant.’ ” (People v. Solomon
(2010) 49 Cal.4th 792, 822.)
      Reviewing the natural and probable consequences
instruction given in this case together with the jury instructions
as a whole, we find no ambiguity in CALJIC No. 3.02 as given,
and no reasonable likelihood the jury would have interpreted this
instruction to allow a murder conviction under the natural and
probable consequences doctrine. Contrary to appellant’s
assertion, there is nothing in the plain language of the
instruction to indicate that the text following the first paragraph
is meant simply as an example of how the doctrine of natural and
probable consequences works. Rather, after introducing the
doctrine of natural and probable consequences, the text went on
to describe its specific application in this case to Velis. The
instruction explicitly only permitted the jury to rely on the
natural and probable consequences doctrine to find appellant




                                13
guilty of robbery, not murder, as a natural and probable
consequence of the crime of attempted extortion.
       Appellant also contends that in its prior decision on direct
appeal this court “upheld the viability of a theory of liability for
second degree murder based on the natural and probable
consequences doctrine.” He cites the following passage from the
opinion (which comes at the end of the discussion in which the
court found substantial evidence to support appellant’s conviction
of second degree murder):
       “[A]ssuming arguendo the defense version of events that a
mere extortion to scare the victim into paying money and not a
killing was planned, Velis fails to appreciate the fact that
extortion by definition involves ‘a wrongful use of force or fear.’
(Pen. Code, § 518.) A natural and reasonable consequence of
forcible extortion is that events may escalate into a murder, even
though unplanned, for which the aider and abettor is liable as a
principal on the theory of vicarious liability.” (People v. Quijada,
supra, B078021.)
       Although this passage indicates the court might have been
persuaded to consider the natural and probable consequences
doctrine or another theory of imputed malice as a basis for
upholding the judgment, it did not do so. Rather, in the
preceding discussion, the court detailed the evidence that
established appellant as “an active participant in the crimes from
start to finish,” who “was indeed aware of the existence of [his
codefendant’s] gun,” and was therefore a direct aider and abettor
who acted with malice. (People v. Quijada, supra, B078021.) The
fact that the decision contains dicta without careful analysis
which could have supported a different theory of affirming the
conviction does not persuade us that appellant was convicted of




                                14
second degree murder under the natural and probable
consequences doctrine or other theory of imputed malice. (See
People v. Evans (2008) 44 Cal.4th 590, 599 [“ ‘[a]n appellate
decision is not authority for everything said in the court’s opinion
but only “for the points actually involved and actually
decided” ’ ”].)
 II. Substantial Evidence Supports the Superior
       Court’s Finding that Appellant Acted with
       Malice in Aiding and Abetting the Murder
       Even assuming appellant is not ineligible for relief under
section 1172.6 as a matter of law, the superior court’s
determination that appellant is guilty of murder as a direct aider
and abettor who acted with malice is supported by substantial
evidence.10
   A. The standard of review
       On appeal from a trial court’s denial of relief under section
1172.6 following an evidentiary hearing, we review the trial


      10 Relying on People v. Langi (2022) 73 Cal.App.5th 972,
appellant argues that the combination of ambiguities in CALJIC
No. 8.31⎯defining implied malice, and CALJIC
No. 3.01⎯defining aiding and abetting, allowed the jury to
convict appellant of second degree murder without finding that
he personally acted with malice. Accepting for the sake of
argument that Langi correctly determined these instructions
may, in some cases, allow the jury to convict based on imputed
malice, the application of its conclusion to this case means only
that appellant is not ineligible for section 1172.6 relief as a
matter of law. Because the superior court held an evidentiary
hearing and found appellant guilty of second degree murder
based on actual malice, Langi has no application to the instant
case.




                                 15
court’s determination for substantial evidence. (People v.
Clements (2022) 75 Cal.App.5th 276, 298 (Clements); Garrison,
supra, 73 Cal.App.5th at p. 747.) Under that familiar standard,
“we review the record ‘in the light most favorable to the judgment
below to determine whether it discloses substantial evidence—
that is, evidence which is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ ” (People v.
Westerfield (2019) 6 Cal.5th 632, 713.)
       Appellant, however, contends that deference to the superior
court’s findings is inappropriate where the court relied entirely
on the trial transcripts to make its factual determinations. He
maintains that in such cases the reviewing court should consider
the evidence independently and draw its own factual conclusions
without being bound by the superior court’s findings. We
disagree. Regardless of whether either party presents new or
additional evidence as provided under section 1172.6, subdivision
(d)(3), the trial court’s findings based on the transcripts and other
written evidence would be entitled to no less deference from this
court. (Haraguchi v. Superior Court (2008) 43 Cal.4th 706, 711,
fn. 3 [“that the trial court’s findings were based on declarations
and other written evidence does not lessen the deference due
those findings”]; Shamblin v. Brattain (1988) 44 Cal.3d 474, 479
[“Even though contrary findings could have been made, an
appellate court should defer to the factual determinations made
by the trial court when the evidence is in conflict. This is true
whether the trial court’s ruling is based on oral testimony or
declarations”].)
       The court in Clements considered and rejected appellant’s
argument. (Clements, supra, 75 Cal.App.5th at pp. 297–298.)




                                 16
Acknowledging that “it’s unusual to ask the trial judge to sit as
the fact finder and (in some cases) make factual determinations
on a cold record,” Clements stated that not only is it possible for a
trial judge to review a trial transcript to determine whether the
petitioner committed murder under a still-valid theory (a factual
question), but that is precisely the task the Legislature set before
the trial court in a hearing pursuant to section 1172.6,
subdivision (d)(3). (Id. at p. 297.) Thus, as the Clements court
explained: “Our job on review is different from the trial judge’s
job in deciding the petition. While the trial judge must review all
the relevant evidence, evaluate and resolve contradictions, and
make determinations as to credibility, all under the reasonable
doubt standard, our job is to determine whether there is any
substantial evidence, contradicted or uncontradicted, to support a
rational fact finder’s findings beyond a reasonable doubt.” (Id. at
p. 298.)
    B. Substantial evidence supports the superior court’s
finding of actual malice
       Murder is defined as “the unlawful killing of a human
being, or a fetus, with malice aforethought.” (§ 187, subd. (a).)
Malice may be express or implied. (§ 188, subd. (a).) “Express
malice requires a showing that the assailant either desires the
victim’s death or knows to a substantial certainty that the
victim’s death will occur.” (People v. Covarrubias (2016) 1
Cal.5th 838, 890; People v. Beltran (2013) 56 Cal.4th 935, 941
[“ ‘Express malice is an intent to kill’ ”].) “[M]alice is implied
when the killing resulted from an intentional act, the natural
consequences of which are dangerous to human life, performed
with knowledge of and conscious disregard for the danger to
human life.” (People v. Thomas (2012) 53 Cal.4th 771, 814.)




                                 17
        Our Supreme Court has “explained that an aider and
abettor’s guilt ‘is based on a combination of the direct
perpetrator’s acts and the aider and abettor’s own acts and own
mental state.’ ” (People v. Perez (2005) 35 Cal.4th 1219, 1225,
quoting People v. McCoy (2001) 25 Cal.4th 1111, 1117 (McCoy).)
Establishing aider and abettor liability thus requires three
distinct elements of proof: (1) “a crime committed by the direct
perpetrator,” (2) “the aider and abettor’s . . . knowledge of the
direct perpetrator’s unlawful intent and an intent to assist in
achieving those unlawful ends,” and (3) “conduct by the aider and
abettor that in fact assists the achievement of the crime.” (Perez,
at p. 1225; People v. Carrasco (2014) 59 Cal.4th 924, 968–969.)
        While Senate Bill No. 1437 eliminated natural and
probable consequences liability for second degree murder based
on imputed malice, implied malice remains a valid theory of
second degree murder liability for an aider and abettor. (Gentile,
supra, 10 Cal.5th at p. 850 [“an aider and abettor who does not
expressly intend to aid a killing can still be convicted of second
degree murder if the person knows that his or her conduct
endangers the life of another and acts with conscious disregard
for life”]; People v. Rivera (2021) 62 Cal.App.5th 217, 232 [“In
other words, a person may still be convicted of second degree
murder, either as a principal or an aider and abettor, ‘if the
person knows that his or her conduct endangers the life of
another and acts with conscious disregard for life’ ”]; People v.
Offley (2020) 48 Cal.App.5th 588, 595–596 [Senate Bill No. 1437
did not “alter the law regarding the criminal liability of direct
aiders and abettors of murder because such persons necessarily
‘know and share the murderous intent of the actual
perpetrator’ ”].)




                                18
       The mental state for implied malice murder requires the
defendant act with a conscious disregard for life, knowing that
her or his conduct endangers the life of another. (People v.
Cravens (2012) 53 Cal.4th 500, 508.) Because the “aider and
abettor’s mental state must be at least that required of the direct
perpetrator,” in order to prove culpability under an aider and
abettor theory, “ ‘the prosecution must show that the defendant
acted “with knowledge of the criminal purpose of the perpetrator
and with an intent or purpose either of committing, or of
encouraging or facilitating commission of, the offense.” ’ ”
(McCoy, supra, 25 Cal.4th at p. 1118.) It follows that to aid and
abet an implied malice murder, the direct aider and abettor must
intentionally commit, encourage, or facilitate life-endangering
conduct with knowledge of the perpetrator’s purpose and
conscious disregard for life. (Ibid. & fn. 1.) And “[b]ecause direct
evidence of a defendant’s intent rarely exists, intent may be
inferred from the circumstances of the crime and the defendant’s
acts.” (People v. Sanchez (2016) 63 Cal.4th 411, 457.)
       Here, the superior court reviewed the trial transcripts and
the prior appellate opinion to find beyond a reasonable doubt that
appellant was “guilty of second degree murder as an aider and
abettor with malice aforethought,” and our review of the evidence
presented at appellant’s trial amply supports the superior court’s
finding of malice. Substantial evidence supports the superior
court’s finding that appellant and Quijada had planned the crime
together before they even went to the jewelry store on the day of
the murder: First, appellant set the stage for the criminal
enterprise by leaving his watch at Valdez’s jewelry store for
engraving. Then, shortly before the murder on the day appellant
was to pick up the watch, he and Quijada nervously walked back




                                19
and forth in the parking lot of the shopping center where the
jewelry store was located, looking at the stores, and stopping to
talk to each other. Indeed, appellant and Quijada’s pacing
around the parking lot was suspicious enough to alert witnesses
that something was going on. Finally, appellant and Quijada set
off together for the jewelry store with appellant leading the way.
       A customer wishing to enter Valdez’s jewelry store had to
be buzzed in by someone inside at the back of the store. After the
person entered the store, the security door would swing shut and
lock; the person could leave only by being buzzed out. If the
security door were blocked from closing, however, the locking
mechanism would not engage, and anyone could simply go
through the door. Quijada walked into the jewelry store with a
loaded gun at the ready. Appellant, who was standing watch at
the door, knew that Quijada was carrying a gun.
       Appellant continued to participate in the crime as a
lookout, and the evidence supported an inference that appellant
provided an escape route for Quijada by holding the security door
ajar as Quijada robbed Valdez of his bracelet and necklace and
shot him. After the murder appellant and Quijada ran away and
remained together until just before they were apprehended by
police.
       Viewing the evidence in the light most favorable to the
superior court’s findings, we conclude substantial evidence
supports the superior court’s determination that appellant was
guilty of murder as a direct aider and abettor who acted with
malice.




                               20
                        DISPOSITION
     The order of the superior court is affirmed.
     NOT TO BE PUBLISHED.




                                    LUI, P. J.
We concur:




     CHAVEZ, J.




     HOFFSTADT, J.




                               21